DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-11, 13-17, 19-22 are pending, of which claims 15-17, 19, 20 and 22 have been withdrawn because of earlier restriction. 
Withdrawn Rejections
The rejection made under 35USC § 102 and 103 in office action dated 10/08/2020 is hereby withdrawn in view of Applicant’s remarks that Cui’s tempering at temperature less than 150C and time less than 3hrs, results OSA with alpha-1,6-glycosidic linkage less than 12% (as in the instant specification Tables 4 and 5) and thus Cui’s product is different from the instant claims, which is found persuasive.  Further, the objection as set forth in office action dated 10/08/2020 is hereby withdrawn in view of Applicant’s amendment of claim 1.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rachael Casey on 02/24/2021.
The application has been amended as follows:
In the Claims
In claim 1, line 4, after “wherein” the following has been deleted:
“the”
and replaced with:
--  a  --

In claim 1, last line, after “wherein” the following has been deleted:
“the content of the”
and replaced with:
--  a content of an –

In claim 1, last line, after “12%” the following has been inserted:
--  in the OSA modified starch based on the total weight of the OSA modified starch –


In claim 4, lines 1-2, after “wherein” the following has been deleted:
“the content of the”
and replaced with:
--  a content of a –

In claim 5, lines 1-2, after “wherein” the following has been deleted:
“the content of the”
and replaced with:
--  a content of a –
In claim 6, lines 1-2, after “wherein” the following has been deleted:
“the content of the”
and replaced with:
--  a content of a –

Claims 15-17, 19, 20 and 22 have been canceled. 
Reasons for Allowance
Applicant’s Remarks and amendment filed on 01/07/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s OSA modified starch with an alpha-1,6-glycosidic linkage higher than 12%  and non-covalently bound free octenyl succinic acid less than about 0.50% by weight as in the instant claims are novel and unobvious over the prior art of record. None of the prior art of record disclose or teach OSA modified starch with an alpha-1,6-glycosidic linkage higher than 12%  and non-covalently bound free octenyl succinic acid less than about 0.50% by weight of the instant claims. The closest prior art, Cui (US 5185176), teaches OSA modified starch and a method of making such starch using a tempering temperature of 75C for 15 minutes as well as 85-90C for about the same time and was silent about content an alpha-1,6-glycosidic linkage. Applicant’s remarks that Cui’s tempering at temperature less than 150C and time less than 3hrs, results OSA with alpha-1,6-glycosidic linkage less than 12% (as in the instant specification Tables 4 and 5) and thus Cui’s product is different from the instant claims, which is found persuasive.
Therefore, claims 1-11, 13-14, 21 are allowed.
Conclusion
Claims 1-11, 13-14, 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623